DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-26, 28, 30-35 & 37 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Shastri et al (U.S. Patent 6,569,654 B2; IDS Ref #1).
Shastri et al teach an electroactive, biodegradable/bioerodible scaffold comprising a polycaprolactone matrix, etc. (e.g., col. 9 (lines 45-52); as it relates to claims 19, 20, 26 & 28) that also comprises a polymerizable electrochemically responsive aromatic poly(heterocyclic) polypyrrole polymer, which includes porphyryn and ferrocene derivatives, poly(aniline) and poly(thiophene) polymers (e.g., col. 6 (lines 19-35), col. 6 (line 62) - col. 7 (line 1), Fig. 5 & ‘654 claims 27, 42 & 56; as it relates to claims 19-26); as well as methods of manufacturing such in “ultra pure water” and poly(styrene)sulfonate (i.e., Example 1; as it relates to claims 30-35 & 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shastri et al (U.S. Patent 6,569,654 B2; IDS Ref #1) and Spivey et al. (2012; IDS Ref# 14).
Shastri et al is as discussed above.  However, although Shastri et al do teach culturing stem cells on their tissue scaffold, they do not teach addition of Schwann cells to their scaffold. 
Spivey et al teach that in methods of fabricating tissue scaffolds “grafts incorporating physical guides [nerve regeneration scaffolds] that mimic microscopic nerve tissue features (e.g., 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to improve Shastri’s tissue scaffolds by directly adding Schwann cells to Shastri’s scaffold after the chemical polymerization reactions, in order to lay down a basal lamina that Spivey teach provides a “significant advantage” as a substrate for nerve regeneration.  Accordingly, as well known and practiced within the art, it is obvious to wash reaction products away after-the-fact, in order to remove any unreacted substrates, such as unpolymerized monomers, oligomers and initiators before finally adding Spevey’s Schwann cells to complete and improve Shastri’s nerve generating scaffold with the advantages taught by Spivey.  Nonetheless, effective repair of injured peripheral nerve tissue ultimately requires reconstituting those components (i.e., neurons and Schwann cells) normally present within nerves when using nerve tissue scaffolds.  In that the most effective way to lay down Schwann cell basal lamina, as taught by Spivey, is to have Schwann cells themselves naturally secrete such a basal lamina within the scaffold, effective regeneration of peripheral nerves would be more likely be accomplished using those components that naturally make up peripheral nerves themselves with a reasonable expectation of success.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        March 12, 2021